 

wo oOo SD DH wm BB WwW NY

> ws Bb db BK KB Kw Se Be Re Re Be eS Fe Se eS
B N mM oc; BB WwW BH SF OO OO wm SI WO A BR WH HY Ff S&S

| and U.S. Citizenship and Immigration

Case 2:18-cv-00655-JLR_ Document 58 Filed 02/05/20 Page 1 of 7
Case 2:18-cv-00655-JLR Document 57 Filed 01/24/20 Page 1 of 7

The Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

Maria Mora- Villalpando, CASE NO. C18-655-JLR
Plaintiff JOINT STATUS REPORT

¥v.

U.S. Immigration and Customs Enforcement
and U.S. Customs and Border Protection,

Services,

 

Defendants.

 

 

 

The parties hereby file this Joint Status Report as required by the Court’s Order on the
parties’ previous joint status report (Dkt. #55). The Court ordered the parties to provide a joint
status report within two months concerning their progress with the Court’s rulings.

With respect to the Second Request, U.S. Immigration and Customs Enforcement (“ICE”) is
conducting a search of the Office of Principal Legal Advisor (“OPLA”’) Case Management System
(“OCMS PLAnet”) as ordered by the Court. The parties agreed to search terms on December 6,

2019, No production schedule has been set.

JOINT STATUS REPORT UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
C18-655-JLR - I SEATTLE, WASHINGTON 98101
(206)-553-7970

 
 

wo oO ~~ DA tra F&F WH NHN Ft

NN MN Bw NY HM BD Ne Re BE RR
BsSRERE FEB BPS Ce AKDAARaHANEAE S

 

 

Case 2:18-cv-00655-JLR Document 58 Filed 02/05/20 Page 2 of 7
Case 2:18-cv-00655-JLR Document 57 Filed 01/24/20 Page 2 of 7

Below the parties provide separate statements with respect to the Third Request and searches
in EDMS where their positions diverge. Following the summary judgment order, the parties agreed
to.a modified Third Request with specific search terms. The Third Request would require searches of
[-213 forms based on the agreed upon search terms.

Plaintiff: Parties diverge on two issues.

First, Plaintiff takes the position that Defendant must search both the EDMS database and the
OCMS PLAnet OPLA database for records responsive to the Third Request. The summary judgment
order expressly agrees with Plaintiffs argument that “because A-Files contain J-213 forms and other
key information tied to enforcement operations, [the OCMS database] is likely to contain records
responsive to the Second and Third Requests.” See Summary Judgment Order (Dkt. #52) at 22 0.10
(emphasis added) (citations omitted). Accordingly, Plaintiff requests that Defendant be ordered to
search the OPLA database for records responsive to the Third Request.

Second, Defendants now take the position that a search of EDMS as was initially envisioned
is not feasible because EDMS is a legacy database in the process of being decommissioned, the
project to digitize records in the database stopped in 2016, and that it is not keyword searchable.
Defendant proposed an alternative search to address these issues. The assertions that the EDMS
database is a legacy database and that it is not keyword searchable are contradicted by several
publicly available documents issued by DHS. According to a DHS’ System of Records Notices
(“SORN”), EDMS is specifically designed to be key word searchable. The SORN specific to EDMS
states that the “[d]igitized A-files maintained in EDMS can be searched and retrieved . . . “[t]hrough
a full text-based search of records contained in the digitized A-File (based on optical character
recognition of the scanned images).” 76 Fed. Reg. at 34239 (June 13, 2011); see also Summary

Judgment Order (Dkt. #52) at 20. Additionally, multiple DHS privacy impact assessments post-

JOINT STATUS REPORT UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
C18-655-JLR - 2 SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

Oo 62 ss HN OH Se WD Ye

N NH Bw NH NHN WH ND BO ROR RR RR ORR Re Pe SE
oOo TD A A RW HF CO eS DT & WwW NY S& &

 

 

Case 2:18-cv-00655-JLR Document 58 Filed 02/05/20 Page 3 of 7
Case 2:18-cv-00655-JLR Document 57 Filed 01/24/20 Page 3 of 7

2016 reference EDMS as a database that is currently in use. See, e.g., DHS/U SCIS/PIA-003(b) -
Integrated Digitization Document Management Program (IDDMP) (February 2017) at 2, available at
https://www.dhs.gov/sites /default/files/publications /privacy-pia-uscis-003-b-iddmp-april2017 pdf;
DHS/USCIS/PIA-008(a) - Privacy Impact Assessment for the Enterprise Service Bus 2 (ESB 2)
(March 2019) at 2, available at https:/Avww.dhs.gov/sites/default/files/publications/privacy-pia-
008a-USCIS-ESB2-March2018 pdf.

Therefore, Plaintiff cannot agree with Defendant’s proposal without further clarification of
these seeming contradictions between DHS documents and Defendant’s position. While parties have
discussed these matters, given the highly technical issues involved, Plaintiff requests that Defendant
provide a declaration by an expert explaining why the searches cannot be made and if EDMS is a
legacy database, where I-213s are stored digitally.

Defendant a

Regarding the first issue plaintiff has identified, ICE disagrees that it is required to search the .
OCMS PLAnet database for J-213 forms. The Court has already ruled on the parties’ cross-motions
for summary judgment regarding the scope of the search. That order addressed plaintiff's three
FOIA requests.! The Court noted that the Second Request “sought documents related to ICE”
enforcement operations against other activists and individuals who speak out to the media” including
guidance, policy statements, directives and similar documents. Dkt. #52 (the “Order’’) at p. 4-5.
Plaintiff s Third Request sought J-213 forms. id. at p. 5 (“The third part of Ms. Mora-Villalpando’s

FOIA request sought I-213 forms pertaining to other activists and individuals who speak out of the

 

' The First Request is not at issue.

JOINT STATUS REPORT UNITED STATES ATTORNEY
oi - - 700 STEWART STREET, SUITE 5220
C18-655-JLR - 3 SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

Oo oo yD DH ww Sf WH WY KF

 

 

Case 2:18-cv-00655-JLR Document 58 Filed 02/05/20 Page 4 of 7
Case 2:18-cv-00655-JLR Document57 Filed 01/24/20 Page 4 of 7

media (‘Third Request’); see also Dkt. #16 (First Amended Complaint) at | 45 (setting forth the
Third Request, which sought “Copies of any I-213s ....”).

After considering extensive briefing and declarations, the Court did not order ICE to search
OCMS PLAnet for copies of I-213 forms or for her Third Request. Instead, the Court ordered “ICE
to perform additional searches for documents responsive to Ms. Mora-Villalpando’s Second Request
in the EDMS and OPLA databases as described herein.” Order at p. 29 (emphasis added). With
respect to the Third Request (for I-213 forms), the Court found that the request did not reasonably
describe what was sought, and stayed the proceedings to allow the parties an opportunity to work out
arevised Thitd Request. Jd. The Court’s order went on to state, “Assuming the parties are able to
do so, the court ORDERS Defendants to conduct a reasonable search for the revised Third Request
in the EDMS database.” Jd. Nowhere in the order did the Court require ICE to search the OCMS
PLAnet database for the Third Request.

In addition to the Conclusion section of the order, other portions of the order demonstrate
that the Court ordered ICE to perform an additional search of the OCMS PLAnet database only for
the Second Request. Plaintiff cites to footnote 10 of the Court’s order, but that footnote is in the
section of the order regarding the Second Request, not the Third Request. Order at p. 22 n, 10. In
the body of the order where the footnote appears, the Court made findings regarding the Second
Request. /d. at p. 22; id. at p. 24 (‘Tn sum, the court concludes that ICE’s search for documents
responsive to Ms, Mora-Villalpando’s Second Request was reasonable except for its failures to
search the EDMS database and to conduct keyword searches of OPLA’s databases as described
above” and ordered ICE to perform additional searches “responsive to Ms. Mora-Villalpando’s

Second Request in the EDMS and OPLA databases as deseribed.”). Thus, the Court did not order

JOINT ST ATUS REPORT UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
C18-655-JLR - 4 SBATTLE, WASHINGTON 98101
(206) 553-7970

 
 

OD CO WY A wT B&B WwW WN

BO NM 8B NOES Ee RB HPO SP SOO EO ESE El

 

 

Case 2:18-cv-00655-JLR_ Document 58 Filed 02/05/20 Page 5 of 7
Case 2:18-cv-00655-JLR Document 57 Filed 01/24/20 Page 5 of 7

defendants to search the OCMS PLAnet database for the Third Request. Plaintiff's belated request
that the Court now alter and expand its order is essentially an untimely motion for reconsideration.
Moreover, apart from the fact that the Court’s summary judgment ruling did not require a
search for [-213 forms in OCMS PLAnet, a search of that database would not be reasonable. OCMS
PLAnet is a case management system that primarily houses. immigration case specific information.
Dkt. #45-1 at 938, 39. OCMS PLAnet does not house A-files. Instead, A-files reside with USCIS,
who is the custodian for and houses A-Files, and final I-213 forms are stored in individual A-files.
Dkt. # 50 at (7. While it is possible that some 1-213 forms are in OCMS PLAnet, such as exhibits
to specific immigration case filings, OCMS PLAnet is not the repository for those forms. FOIA
does not require agencies to search all places where documents might be. See, e.g., Order at p. 23.

Instead, ICE is required to conduct a reasonable search, as it has done as detailed in the summary

judgment briefing and declarations. ICE is also searching OCMS PLAnet for over 250 search

strings per the Court’s order with search terms requested by the Plaintiff and agreed upon by the
parties for plaintiff's Second Request. Therefore, ICE is conducting a reasonable search, and no
additional search should be required.

Regarding the second issue plaintiff raised, USCIS agrees to provide a declaration as plaintiff
has requested from a knowledgeable person who will explain the difficulties with conducting the
searches in EDMS.

To keep the Court apprised, the parties propose to provide the Court with another Joint Status

Report within 60 days of this Joint Status Report, unless the Court orders otherwise.

if

if

ff
JOINT STATUS REPORT UNITED STATES ATTORNEY
C18-655-JLR -4 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

Oo oOo ~~ OA ta BRB WY NF

NS MN Ww W& BO i sa eR

 

 

Case 2:18-cv-00655-JLR_ Document 58 Filed 02/05/20 Page 6 of 7
Case 2:18-cv-00655-JLR Document57 Filed 01/24/20 Page 6 of 7

Dated this 24" day of J anuary, 2020.

/sf_ Khaled Alrabe .
Khaled Alrabe, NY Bar Reg, 5542311
(admitted pro hace vice)

National Immigration Project
of the National Lawyers Guild
89 South St. Suite 603

Boston, MA 02111

Ph. (617) 412-6794

Em.  khaled@nipnlg.or

/s/ Devin T. Theriot-Orr .
Devin T. Theriot-Orr, WSBA #33995
OPEN SKY Law, PLLC
20415 72nd Ave, S., Ste, 110
Kent, WA 98032
Ph. (206) 962-5052
Fax (206) 681-9663

Em. devin@opensky.law

BRIAN T. MORAN
United States Attorney

s/ Brian C. Kipnis
BRIAN C., KIPNIS, CA SBA #105161

s/ Sarah K. Morehead

SARAH K. MOREHEAD, WSBA #29680
Assistant United States Attorneys
Office of the United States Attorney
Suite 5220, United States Courthouse
700 Stewart Street

Seattle, Washington 98101-1271
Phone: 206-553-7970 ,

Fax: 206-553-4073

Email: brian. kipnis@usdoj.gov
Email: sarah.morehead@usdoj.gov

JOINT STATUS REPORT UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
C18-655-JLR - 6 SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

Oo CO 2 BN UO BP WY YN

BIB BSR et

 

 

Case 2:18-cv-00655-JLR Document 58 Filed 02/05/20 Page 7 of 7
Case 2:18-cv-00655-JLR Document 57 Filed 01/24/20 Page 7 of 7

ORDER

The parties will submit another joint status report within 60 days of the date of this

order.
. Ma
Dated this S day of Keloann , 2020.
voo™ .

Vows

James L. Robart
United States District Judge

JOINT STATUS REPORT UNITED STATES ATTORNEY
C18-655-JLR -7 . 700 STEWART STREET, SUITE $220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
